Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahori JP 2001241249 A (Please see attached translated description for paragraph reference numbers).
Regarding Claim 1, Akahori teaches: A vehicle latch (Fig 1), comprising: an override mechanism (unnumbered feature comprising: 21,22,26,30), the override mechanism having: a central door lock sector (21); a double lock sector (30); a double lock link (Fig 1, part of 22 from 22c to 22f), the double lock link operably coupling the central door lock sector to the double lock sector (Fig 3, the lower section of 22 that is made up of 22c-22f can be seen to connect central door lock sector 21 to double lock sector 30 via 32 and 31); a key cylinder (A); and a key cylinder link (Fig 1, part of 22 from 22a-22c), the key cylinder link operably coupling the key cylinder to the central door lock sector (Fig 3, the upper section of 22 that is made up of 22a-22c can be seen to connect the key cylinder A to central door lock sector 21).
Regarding Claim 2, Akahori teaches: The vehicle latch (10) as in claim 1, further comprising: an inside release lever (15); an inside release bypass lever (31); and a child lock link (32) moveably mounted to the inside release bypass lever (Fig 1, P0041-42), the child lock link being moveable between a by-pass position (Fig 4, P0041) and a full engaged position (Fig 5, P0042), when the child lock link is in the full engaged position, the inside release lever interacts and moves the inside release bypass lever through a protrusion (32b) of the child lock link that is located between portions of the inside release lever and the inside release bypass lever (P0042) and wherein the protrusion of the child lock link is not located between the portions of the inside release lever and the inside release bypass lever when the child lock link is in the by-pass position (P0041).
Regarding Claim 3, Akahori teaches: The vehicle latch as in claim 1, wherein the double lock sector is rotationally mounted to an actuator housing (Fig 1, mounted to housing 1 via 13 and 12) and the central door lock sector is rotationally mounted to the actuator housing (Fig 1, mounted to 9a of housing 1)
Regarding Claim 6, Akahori teaches: The vehicle latch as in claim 1, wherein the key cylinder is rotatably mounted to the actuator housing (Figs 1-2, Key cylinder A is attached to 23 which is mounted in the housing) and the key cylinder link is pivotally connected to the central door lock sector at one end and the key cylinder at an opposite end (Figs 1-2 part of 22 from 22a-22c is seen to connect central door lock sector 21 at the end with 22c, and the key cylinder A is connected to end 22a via 23).
Regarding Claim 7, Akahori teaches: The vehicle latch as in claim 2, wherein the double lock sector is rotationally mounted to an actuator housing (unnumbered feature comprising: 1, 9) (Fig 1, double lock sector 30 is mounted to 9a of actuator housing 1) and the central door lock sector is rotationally mounted to the actuator housing (Fig 1, central door lock sector 21 is mounted to actuator housing via 22 which is supported in the housing 1, P0022 L1).
Regarding Claim 10, Akahori teaches: The vehicle latch as in claim 2, wherein the key cylinder is rotatably mounted to the actuator housing (Figs 1-2, Key cylinder A is attached to 23 which is mounted in the housing) and the key cylinder link is pivotally connected to the central door lock sector at one end and the key cylinder at an opposite end (Figs 1-2 part of 22 from 22a-22c is seen to connect central door lock sector 21 at the end with 22c, and the key cylinder A is connected to end 22a via 23).
Regarding Claim 14, Akahori teaches: The vehicle latch as in claim 3, wherein the key cylinder is rotatably mounted to the actuator housing (Figs 1-2, Key cylinder A is attached to 23 which is mounted in the housing) and the key cylinder link is pivotally connected to the central door lock sector at one end and the key cylinder at an opposite end (Figs 1-2 part of 22 from 22a-22c is seen to connect central door lock sector 21 at the end with 22c, and the key cylinder A is connected to end 22a via 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akahori JP 2001241249 A (Please see attached translated description for paragraph reference numbers).
Regarding Claim 15, Akahori teaches: rotation of the key cylinder of the latch causes the child lock link to move between a by-pass position (P0041) and a full engaged position (P0042) (P0024, the movement of 23 when the key cylinder is turned affects movement of 22, P0043, the movement of 22 causes movement of child lock link between a by-pass position and a full engaged position described in P0041 and P0042 respectively). Akahori does not explicitly teach: method of manually overriding a vehicle latch, comprising: rotating a key cylinder of the latch, a key cylinder link operably couples the key cylinder to a central door lock sector of the latch, the central door lock sector being operably coupled to a double lock sector by a double lock link, wherein rotation of the key cylinder causes a child lock link to move between a by- pass position and a full engaged position, when the child lock link is in the full engaged position, an inside release lever interacts and moves an inside release bypass lever through a protrusion of the child lock link that is located between portions of the inside release lever and the inside release bypass lever and wherein the protrusion of the child lock link is not located between the portions of the inside release lever and the inside release bypass lever when the child lock link is in the by- pass position. However, given the structure taught by Akahori (per 103 rejections of claims 1 and 2 above) it would have been obvious to perform this method. 
Allowable Subject Matter
Claims 4-5, 8-9, and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, none of the prior art discloses or renders obvious a vehicle latch having the combination of features recited in claim 4. The closest prior art of record, Akahori JP 2001241249 A, teaches a vehicle latch having much of the claimed structure but it fails to teach the double lock link is pivotally secured to the double lock sector and the central door lock sector via a protrusion of the double lock sector that slides within an elongated opening of the double lock link.
Regarding Claim 5, this is objected to due to its dependency on claim 4.
Regarding Claim 8, none of the prior art discloses or renders obvious a vehicle latch having the combination of features recited in claim 8. The closest prior art of record, Akahori JP 2001241249 A, teaches a vehicle latch having much of the claimed structure but it fails to teach the double lock link is pivotally secured to the double lock sector and the central door lock sector via a protrusion of the double lock sector that slides within an elongated opening of the double lock link.
Regarding Claim 9, this is objected to due to its dependency on claim 8.
Regarding Claim 11, none of the prior art discloses or renders obvious a vehicle handle device having the combination of features recited in claim 8. The closest prior art of record, Akahori JP 2001241249 A, teaches a vehicle latch having much of the claimed structure but it fails to teach the double lock link is pivotally secured to the double lock sector and the central door lock sector via a protrusion of the double lock sector that slides within an elongated opening of the double lock link.
Regarding Claims 12-13, these are objected to due to their dependency on claim 11
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675